Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responding to the amendment filed on 12/3/2020.
Claims 1-20 are pending in the application.  
The rejection under 112 has been withdrawn due to the persuasive remark and amendment to the claims.
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


 	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Specifically, claims 1-20 are directed to an abstract idea. 
 	Per claim 1, the claim is directed to an idea of itself, mental processes that can be performed in the human mind, or by a human using a pen and paper.  The steps of detecting a defect and reviewing said rules can be pure mental processes. The additional limitation, a computing device is described at a high level of generality for applying or performing the abstract idea, therefore does not indicate any integration of the abstract idea into a practical application as the mental steps are merely applied on a generic computer and performed using a computer. See MPEP see MPEP 2106.05(f) /2106.05(h). It is noted that employing generic computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not add significantly more, similar to how limiting the abstract Electric Power Group).  Furthermore, the data mining analysis is described to be a well-known existing algorithm in the industry such as apriori etc. admitted in the specification ([0036]).  There is no detailed description or implementation of a data mining analysis that is an improvement of or different from the known algorithms.   Therefore, insignificant extra solution activities or mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Viewing the limitations individually and as a combination, the additional elements merely apply the abstract idea by a generic computer at most and performs the insignificant pre-solution and post-solution activities of data gathering for the mental steps and displaying the result without integrating the abstract idea into a practical application.  For at least these reasons, claim 1 is not patent eligible. 
 	Per claim 2, the claim is directed to the same idea itself as in claim 1, reciting details of the data gathering step for performing the abstract idea that are not described in a way to integrate the abstract idea into a practical application without adding any other additional element that is significantly more. Identifying issue data, a commit, labeling a code artifact, identifying defect labeled can be pure mental processes.  For the additional limitation, the natural language processing, it is noted that no particular manner of the natural language processing or how the utilization is accomplished is not recited, therefore, it could be a mere generic processing for the mental steps. Reciting the natural language processing at a high level of generality does not integrate the abstract idea into a practical application or link the generic computer to a particular machine.  The additional limitations, storing said identified issued data, retrieving and storing issue and commit data, storing metadata for analysis and Electric Power Group)..  Insignificant extra solution activities or mere instructions to apply an exception using a generic computer components cannot provide an inventive concept. Viewing the limitations individually and as a combination, the additional elements merely apply the abstract idea by a generic computer at most and performs the data gathering for the mental steps without integrating the abstract idea into a practical application. For at least these reasons, claim 2 is not patent eligible.   
 Per claim 3, the claim is directed to the same idea itself as in claim 1, reciting the abstract idea of detecting, reviewing, recommending steps and the additional element of data gathering including generating rules for performing the abstract idea that is not described in a way to integrate the abstract idea into a practical application without adding any other 
 	Per claim 4, the claim is directed to the same idea itself as in claim 3, reciting the abstract idea of identifying changed artifacts and additional element of the data gathering steps including storing metadata and generating rules which results in forming association rules for performing the abstract idea that is not described in a way to integrate the abstract idea into a practical application without adding any other additional element that is significantly more. Therefore, the claim is rejected for the same reasons as in claim 1.  
 	Per claims 5-7, these claims are directed to the same idea itself in the parent claims, reciting details of the abstract idea that are not described in a way to integrate the abstract idea into a practical application without adding any other additional element that is significantly more. Therefore, the claims are rejected for the same reasons as in the claims above. 
 	Per claim 8, the claim is directed to an idea of itself, mental processes that can be performed in the human mind, or by a human using a pen and paper. The steps of detecting a defect and reviewing said rules can be pure mental processes. The additional limitation, a computing device is described at a high level of generality for applying or performing the abstract idea, therefore does not indicate any integration of the abstract idea into a practical application as the mental steps are merely applied on a generic computer and performed using a computer. See MPEP see MPEP 2106.05(f) /2106.05(h). It is noted that employing generic computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not add significantly more, similar to how limiting the abstract idea in Flook to petrochemical and oil-refining industries was insufficient.  The other additional Electric Power Group).  Furthermore, the data mining analysis is 
 	Per claim 9, the claim is directed to the same idea itself as in claim 8, reciting details of the data gathering step for performing the abstract idea that are not described in a way to integrate the abstract idea into a practical application without adding any other additional element that is significantly more. Identifying issue data, a commit, labeling a code artifact, identifying defect labeled can be pure mental processes.  For the additional limitation, the natural language processing, it is noted that no particular manner of the natural language processing or how the utilization is accomplished is not recited, therefore, it could be a mere generic processing for the mental steps. Reciting the natural language processing at a high level of generality does not integrate the abstract idea into a practical application or link the generic computer to a particular machine. The additional limitations, storing said identified issued data, retrieving and storing issue and commit data, storing metadata for analysis and generating the rules are parts of mere data gathering or definition to be fed into the artifacts and defect Electric Power Group). Insignificant extra solution activities or mere instructions to apply an exception using a generic computer components cannot provide an inventive concept. Viewing the limitations individually and as a combination, the additional elements merely apply the abstract idea by a generic computer at most and performs the data gathering for the mental steps without integrating the abstract idea into a practical application. For at least these reasons, claim 9 is not patent eligible.   
Per claim 10, the claim is directed to the same idea itself as in claim 8, reciting the abstract idea of detecting, reviewing, recommending steps and the additional element of data gathering including generating rules for performing the abstract idea that is not described in a way to integrate the abstract idea into a practical application without adding any other 
  	Per claim 11, the claim is directed to the same idea itself, as in claim 10 reciting the abstract idea of identifying changed artifacts and additional element of the data gathering steps including storing metadata and generating rules which results in forming association rules for performing the abstract idea that is not described in a way to integrate the abstract idea into a practical application without adding any other additional element that is significantly more. Therefore, the claim is rejected for the same reasons as in claim 8.  
 	Per claims 12-14, these claims are directed to the same idea itself in the parent claims, reciting details of the abstract idea that are not described in a way to integrate the abstract idea into a practical application without adding any other additional element that is significantly more. Therefore, the claims are rejected for the same reasons as in claim 8. 
 	Per claim 15, the claim is directed to an idea of itself, mental processes that can be performed in the human mind, or by a human using a pen and paper.  The steps of detecting a defect and reviewing said rules can be pure mental processes.  The additional limitations, a memory and processor recited in the preamble and a computing device are described at a high level of generality for applying or performing the abstract idea, therefore do not indicate any integration of the abstract idea into a practical application as the mental steps are merely applied on a generic computer and performed using a computer. See MPEP see MPEP 2106.05(f) /2106.05(h). It is noted that employing generic computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not add significantly more, similar to how limiting the abstract idea in Flook to petrochemical and Electric Power Group).  Furthermore, the data mining analysis is described to be a well-known existing algorithm in the industry such as apriori etc. admitted in the specification ([0036]).  There is no detailed description or implementation of a data mining analysis that is an improvement of or different from the known algorithms.   Therefore, insignificant extra solution activities or mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Viewing the limitations individually and as a combination, the additional elements merely apply the abstract idea by a generic computer at most and performs the insignificant pre-solution and post-solution activities of data gathering for the mental steps and displaying the result without integrating the abstract idea into a practical application.  For at least these reasons, claim 15 is not patent eligible. 
 	Per claim 16, the claim is directed to the same idea itself as in claim 15, reciting details of the data gathering step for performing the abstract idea that are not described in a way to integrate the abstract idea into a practical application without adding any other additional element that is significantly more. Identifying issue data, a commit, labeling a code artifact, identifying defect labeled can be pure mental processes.  For the additional limitation, the natural language processing, it is noted that no particular manner of the natural language processing or how the utilization is accomplished is not recited, therefore, it could be a mere generic processing for the mental steps. Reciting the natural language processing at a high level of generality does not integrate the abstract idea into a practical application or link the generic computer to a particular machine.  The additional limitations, storing said identified issued data, retrieving and storing issue and commit data, storing metadata for analysis and generating the rules are parts of mere data gathering or definition to be fed into the artifacts Electric Power Group). Insignificant extra solution activities or mere instructions to apply an exception using a generic computer components cannot provide an inventive concept. Viewing the limitations individually and as a combination, the additional elements merely apply the abstract idea by a generic computer at most and performs the data gathering for the mental steps without integrating the abstract idea into a practical application. For at least these reasons, claim 9 is not patent eligible.   
  	  Per claim 17, the claim is directed to the same idea itself as in claim 15, reciting the abstract idea of detecting, reviewing, recommending steps and the additional element of data gathering including generating rules for performing the abstract idea that is not described in a way to integrate the abstract idea into a practical application without adding any other 
 	 Per claim 18, the claim is directed to the same idea itself, as in claim 17 reciting the abstract idea of identifying changed artifacts and additional element of the data gathering steps including storing metadata and generating rules which results in forming association rules for performing the abstract idea that is not described in a way to integrate the abstract idea into a practical application without adding any other additional element that is significantly more. Therefore, the claim is rejected for the same reasons as in claim 17.  
	Per claims 19-20, these claims are directed to the same idea itself as in claims 15 and 17, reciting details of the abstract idea that are not described in a way to integrate the abstract idea into a practical application without adding any other additional element that is significantly more. Therefore, the claims are rejected for the same reasons as in claim.  Therefore, the claims are rejected for the same reasons as in claims 15 and 17. 
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
While Konopka et al. (cited), teaches identifying hidden code dependencies from activity logs in IDE, weighing and validating implicit dependencies, and after identifying the dependencies, the dependency graph is extended  while differentiating explicit and implicit edges in the graph because of differences in their meaning; US 20140289712 discloses lifetime dependency analysis for identifying bugs in a program that tracks implied dependency relationships between objects, detecting the presence of bug patterns and highlighting potential errors, US 20170277534 discloses automatically identifying impacted code branches and promoting cod changes among affected branches to handle defect resolution ([0033]); US generating co-defect association rules between code artifacts, wherein said co-defect 4association rules comprise a prediction of how likely there will be a defect in a second code 5artifact when a first code artifact is defected;  6detecting a defect in said first code artifact;  7reviewing said co-defect association rules to identify any code artifacts associated with 8said first code artifact; and  9recommending reviewing a second code artifact associated with said first code artifact for 10a potential defect in addition to reviewing said first code artifact in response to identifying said 11second code artifact being associated with said first code artifact from said co-defect association 12rules and in response to a probability of said second code artifact being defected when said first 13code artifact is defected exceeding a first threshold value.
Response to Arguments
Applicant's arguments filed 12/3/2020 have been fully considered but they are not persuasive. 

 	In response, generating the association rules using data mining analysis is mere data defining or gathering step to be used for code artifact association identification and a defect detection which can be pure mental steps performed by human analog (i.e., by hand or by merely thinking).  No particular manners of generating the rules and using the data mining analysis are recited to be considered as being significantly more.  In fact, the specification admits that the data mining analysis is a well-known algorithm in the industry such as Apriori etc. at [0036].  Without the details of the rule generation, it is a mere insignificant data definition or gather step at best using the well-known data mining analysis that is needed for the code artifacts review and identification.  The data mining analysis itself is an insignificant field of use or “apply it” type analysis for the association rules because it is described at a high level of generality as a known algorithm, merely linking it to a particular technological field with no details of particular implementations. It appears that the invention merely uses existing off-the-self solutions that the applicant did not invent without explanation of how it is accomplished.  The additional limitation, a computing device is described at a high level of generality for applying or performing the abstract idea, therefore does not indicate any integration of the abstract idea into a practical application as the mental steps are merely applied on a generic computer and performed using a computer.  Also the particular manners of utilizing the natural language processing algorithms are not recited.  Reciting the natural language processing at a high level of generality without explanation of how such utilization or actual processing is accomplished does not integrate the abstract idea into a practical 
 	In response to the applicant’s remark that because the specification specifically states that  the technical solution provided by the present invention could not be accomplished in the Electric Power Group).  Furthermore, the applicant admission of a well-known data mining analysis at [0036]).  The examiner’s citation of the court cases and applicant provided evidence in the specification are sufficient in accordance with the guidance in the Berkheimer memo.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INSUN KANG whose telephone number is (571)272-3724.  The examiner can normally be reached on M-F 10 am-6 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/INSUN KANG/Primary Examiner, Art Unit 2193